                          Case 1:21-cr-00245-ER Document 6 Filed 04/13/21 Page 1 of 6
•

    UNITED STATES DISTRICT COURT
    SOUTHERN DI STRICT OF NEW YORK
    -    -   -       -    -   -   -   -    -   -    -   -   -            -    X

    UNITED STATES OF AMERICA

                 -       V.   -                                                            INDICTMENT

    ELVIN GERMAN , and                                                                     21 Cr .
    VANESSA GOMEZ ,

                                               Defendants .


                                                                                                                         5
    -    -   -       -    -   -   -   -   -    -    -   -   -   -    -   -    X


                                                       COUNT ONE
                                           (Conspiracy to Commit Wire Fraud)

                 The Grand Jury charges:

                 1.           From at least in or around May 2020 up to and including

    in or around March 2021 , in the Southern District of New York and

    elsewhere ,                   ELVIN GERMAN and VANESSA GOMEZ ,                                the defendants ,     and

    others known and unknown ,                                      willfully and knowingly ,                did combine ,

    conspire , confederate , and agree together and with each other to

    commit wire fraud , in violation of Title 18 , United States Code ,

    Section 1343 .

                 2.           It was a part and an object of the conspiracy that ELVIN

    GERMAN and VANESSA GOMEZ ,                                      the defendants ,            and others      known and

    unknown , willfully and knowingly , having devised and intending to

    devise a scheme and artifice to defraud , and for obtaining money

    and          property                 by       means        of           false     and     fraudulent      pretenses ,

    representations , and promises , would and did transmit and cause to

    be       transmitted                       by       means            of       wire ,     radio ,   and     television
                   Case 1:21-cr-00245-ER Document 6 Filed 04/13/21 Page 2 of 6
'
    communication in interstate and foreign commerce , writings , signs ,

    signals , a n d sounds for the purpose of exec u ting such scheme and

    art i fice ,     in violation of Title 18 ,          United States Code ,        Section

    1 343 .

                          (Title 18 , United States Code , Section 1 349 . )

                                             COUNT TWO

                    (Conspiracy to Commit Theft of Government Funds)

              The Grand Jury charges :

              3.     From at least in or around May 2020 u p to and including

    in or around March 2021 , in the Southern District of New York and

    elsewhere ,       ELVIN GERMAN and VANESSA GOMEZ ,              the defendants ,         and

    others known and unknown ,              willfully and knowingly ,          did combine ,

    conspire , confederate , and agree together and with each other to

    commit         an offense against       the   United States ,      to wit ,    the f t    of

    government funds in the form of unemployment insurance benefits ,

    in violation of Title 18 , United States Code , Section 641 .

              4.     It was a part and object of the conspiracy that ELVIN

    GERMAN and VANESSA GOMEZ ,              the defendants ,       and others     known and

    unknown ,       would and did embezzle ,          steal ,    purloin ,    and knowingly

    convert to their use and the use of another , and without authority

    sell , convey , and dispose of records , vouchers , money , and things

    of value of the Un i ted States and a department and agency thereof ,

    to wit ,        the   United   States    Department     of    Labor ,    which exceeded

    $1 , 000 , and receive , conceal , and retain the same with intent to


                                                  2
             Case 1:21-cr-00245-ER Document 6 Filed 04/13/21 Page 3 of 6




convert       it     to        their    use    and   gain ,      knowing       it    to        have   been

embezzled , stolen , purloined and converted .

                                               Overt Acts

        5.      In     furtherance            of   the    conspiracy         and     to    ef feet     the

illegal object thereof ,                    the following overt acts ,                among others ,

were committed in the Southern District of New York and elsewhere :

                a.        On or about February 21 ,                 2021 ,     ELVIN GERMAN ,          the

defendant ,          verified          an   application       for    unemployment              insurance

benefits       for        an    individual         that    was   not      GERMAN          in   order    to

fraudulently obtain government funds .

                b.        On or about October 26 ,               2020 ,      VANESSA GOMEZ ,           the

defendant , deposited $15 , 000 in U. S . currency in a bank account ,

which        GOMEZ       knew      represented           proceeds      of      the        unemployment

insurance benefits fraud scheme .

                   (Title 18 , United States Code , Section 371 . )

                                          COUNT THREE
                                  (Aggravated Identity Theft)

        The Grand Jury further charges :

        6.      From at least in or about May 2020 , up to and including

at least in or about March 2021 , in the Southern District of New

York and elsewhere , ELVIN GERMAN and VANESSA GOMEZ , the defendants ,

knowingly          did         transfer ,      possess ,      and      use ,       without        lawful

authority , a means of identification of another person , during and

in relati on to a felony violation enumerated in Title 18 , United



                                                     3
             Case 1:21-cr-00245-ER Document 6 Filed 04/13/21 Page 4 of 6




States       Code ,     Section      1028A(c) ,     to   wit ,    GERMAN    and   GOMEZ

transferred ,         possessed ,    and used the names ,        dates of birth ,     and

social security numbers of other individuals in connection with

the offe nse charged in Count One of this Indictment .

            (Title 18 , United States Code , Sections 1028A(a) (1) ,
                               1028A(b) , and 2 . )

                               FORFEITURE ALLEGATIONS

       6.      As     the   result    of   commit ting   the     offenses   charged    in

Counts One and Two of this Indictment ,                  ELVIN GERMAN and VANESSA

GOMEZ , the defendants , shall forfeit to the United States , pursuant

to Title 18 ,         United States Code ,        Section 981 (a) (1) (C)    and Title

28 ,   United States Code ,          Section 2461 (c) ,     any and all property ,

real and personal ,          that constitutes or is derived from proceeds

traceable to the commission of said offenses ,                     including but not

limited to a sum of money in United States currency representing

the amount of proceeds traceable to the commission of said offenses

and the following specific property :

               a.      $39 , 437 . 14 maintained in JPMorgan Chase Bank , N. A .

in account number 000000191830950 in the name of Vanessa Gomez .

               b.      $15 , 000 . 00 maintained in JPMorgan Chase Bank , N. A.

in account number 000003383239786 in the name of Vanessa Gomez .

                            Substitute Assets Provision

       7.      If any of the above - described forfeitable property , as

a result of any act or omission of the defendants :



                                              4
          Case 1:21-cr-00245-ER Document 6 Filed 04/13/21 Page 5 of 6




              a.    cannot   be     located     upon     the     exercise    of      due

diligence ;

              b.    has been transferred or sold to , or deposited with ,

a third person ;

              c.    has   been    placed   beyond      the    jurisdiction      of   the

Court ;

              d.    has been substantially diminished in value ; or

              e.    has   been    commingled     with        other   property     which

cannot be subdivided without difficulty ;

it is the intent of the United States , pursuant to Title 21 , United

States Code ,      Section 853 (p) ,   and Title 28 ,          United States Code ,

Section 246l(c) , to seek forfeiture of any other property of the

defendants up to the value of the forfeitable property described

above .

            (Title 18 , United States Code , Section 981 ;


  ~                                            T3t2462-~
           Title 21 , United States Code , Section 853 ; and




   =~
              ~ d States


                                               ~STRAUSS
                                               United States Attorney




                                           5
  -l        Case 1:21-cr-00245-ER Document 6 Filed 04/13/21 Page 6 of 6




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


                            UNITED STATES OF AMERICA

                                               v.

                                 Elvin German, and
                                  Vanessa Gomez,

                                       Defendants.


                                          INDICTMENT

                                     21 Cr .


                    (18 U. S . C .   §§    1349 , 371 , and 1028A.)

                                     AUDREY STRAUSS




                                          Foreperson




J-n cl~C~fn~
Pr((Ps \-   ~a, (   ont s
   ~\-e ~ er I 13/ [) ,
 ~-Co(r 0---r-0
             Jtt-.
